Citation Nr: 0731952	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  02-11 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1959 to 
February 1962.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision.


FINDING OF FACT

The medical evidence links the veteran's psychiatric 
disability to his service connected disability.


CONCLUSION OF LAW

Criteria for service connection for a psychiatric disorder 
have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.310(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.  Secondary service connection may be granted for a 
disability which is proximately due to, or the result of, a 
service-connected disorder.  38 C.F.R. § 3.310(a).

The veteran testified that he began receiving treatment for 
depression from VA around 2002, and had been on and off 
medication for it ever since.

VA and private treatment records confirm that the veteran has 
been diagnosed with depression.  For example, a private 
treatment record from April 2000 indicated that the veteran 
had a history of being depressed over the past several years. 

The veteran's claim was remanded to obtain a medical opinion 
regarding the etiology of his psychiatric condition.  The 
veteran underwent the examination in December 2006 at which 
it was noted that he was being treated with a variety of 
antidepressant medications.  The veteran reported that he had 
crying spells about having a terminal illness and about the 
many losses he has experienced during his life.  The examiner 
found that the veteran's ability to perform basic activities 
of daily living was hindered by his problems with depression 
and low motivation.  The examiner diagnosed the veteran with 
a depressive disorder which she opined was secondary to his 
chronic asbestosis, for which the veteran is service 
connected.  The examiner explained that the veteran appeared 
quite depressed about his chronic asbestosis which he viewed 
as a terminal disease that would shorten his lifespan.

While service medical records fail to show the onset of a 
psychiatric disability during service, the post-service 
medical evidence confirms that the veteran has been diagnosed 
with a psychiatric disability (depression) and relates it to 
the veteran's service connected disability.  As such, the 
criteria for secondary service connection have been met, and 
the veteran's claim is granted.

The veteran has also sought a claim for post-traumatic stress 
disorder (PTSD); however, most psychiatric disabilities, 
including both depression and PTSD, are rated under the same 
criteria (38 C.F.R. § 4.130), based on an evaluation of the 
same symptoms.  As such, whether the veteran was granted 
service connection for PTSD or for depression, his disability 
rating would be based on a consideration of the same 
symptomatology.  Therefore, the grant of service connection 
in this case is considered a complete grant of all of the 
veteran's psychiatric claims.

In light of this result, a detailed discussion of VA's 
various duties to notify and assist is unnecessary (because 
any potential failure of VA in fulfilling these duties is 
harmless error).


ORDER

Service connection for a psychiatric disability is granted.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


